         Case 7:20-cr-00225-PMH Document 26 Filed 07/21/21 Page 1 of 1

                                     LAW OFFICES
                              JOHN S. WALLENSTEIN
                             1100 FRANKLIN AVENUE
                                          The request to adjourn the sentencing scheduled for July
                         GARDEN CITY, NEW   YORK 11530
                                          29, 2021 is granted on consent of all parties. The
                       (516) 742-5600 FAXsentencing
                                           (516) 742-5040
                                                      in this matter will be held in person, in a
                      EMAIL: JSWallensteinEsq@outlook.com
                                          courtroom to be determined at the Hon. Charles L.
                                                  Brieant Jr. Federal Building and Courthouse, at 11:30
                                       July 21,   a.m. on November 1, 2021.
                                                  2021
                                                  Defendant shall serve and file his sentencing submission
                                                  by October 18, 2021. The Government shall thereafter
BY ECF                                            serve and file its response by October 25, 2021.

Hon. Philip M. Halpern                            The Government is directed to file, on consent, a
                                                  proposed Order excluding time under the Speedy Trial
United States District Judge, SDNY
                                                  Act until November 1, 2021.
300 Quarropas Street
White Plains, New York 10601                      The Clerk of the Court is respectfully directed to terminate
                                                  the motion sequences pending at Doc. 25.
        Re:   United States v. Jaquon Dancy
              Docket # 20 CR 225 (PMH)    SO ORDERED.


Dear Judge Halpern;                            _______________________
                                                 ______________
                                               Philip
                                                  lip M
                                                      M. Halpern
        This matter is scheduled for   sentencing  onStates
                                               United   July District
                                                              29, 2021.
                                                                      Judge In     order to permit
the parties sufficient time to prepare and
                                       Dated:file
                                               Whitesentencing     submissions, we
                                                     Plains, New York
                                                          July 21, 2021
respectfully request that sentencing be adjourned until a date convenient to the
court during the week of August 23; I am available any day that week except the
24th.
        I have discussed this application with AUSA Shiva Logarajah, and the
government has no objection.
        Thank you for your courtesy and consideration.
                                                         Respectfully yours,


                                                         JOHN S. WALLENSTEIN
JSW/hs
cc:     USPO Jaleesa Harris
        AUSA Shiva Logarajah
